10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30-1

Shikeb Saddozai~CDCR#AY1590
Corcoran State Prison
P.0.Box 3461

Corcoran C.A. 93212

In Pro se

Filed 03/06/20 Page 1 of 11

FILED
AR 06 2g

CLERK tpAN ¥ SOONG
NORTHERA: iss STrICrG Coury

SAN JOSe CALIFORN 4

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SHIKEB SADDOZAI,
Plaintiff,
Vv.

CLAWSON, et al.,

Defendants.

Case No. 18- ~cv~05558- “BLE

rato

DECLARATION BY PLAINTIFF
IN SUPPORT OF MOTION FOR
RECONSIDERATION ORDERING
APPOINTMENT OF COUNSEL

UNDER NEW GROUNDS
NECESSARY FOR DUE PROCESS

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

 

 

Case 5:18-cv-05558-BLF Document 30-1 Filed 03/06/20 Page 2 of 11

Shikeb Saddozai states:

1.

I am the plaintiff and I make this declaration in support

of my case.

On November 21,2019,while in the custody of Corcoran State
prison,immediately upon my arrival I was placed on lock-
down and isolated to my cell quarters exceeding 24 hour
confinement ,without reason or hearing,excluding my property
privileges,forced to cell feeding,with no daily means to
maintain my personal cleanliness nor ability to communicate
with the court,attorney and family to seek help and assist
in my criminal offense while on direct appeal for custody

offense, for 15 days.I submitted an inmate complaint & it was ignored.

My incoming personal and legal mail correspondence have tbeen
repeatedly violated , ‘delayed beyond the reasonable time
limits ,and returned to sender which has restricted me from
receiving and corresponding with the court,attorney,and my

family,resulting in penalties.

On November 28,2019,I sustained injuries to my back,neck,and
hip area with the attendant pain,resulting from slipping and
falling inside my cell quarters,due to water flooding my cell
from ceiling leaks. I reported incident to housing unit
correctional officers:S.Foster, Torres, Travino,and requested

immediate medical attention and my repeated requests for

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30-1 Filed 03/06/20 Page 3 of 11

heeded medical care were ignored and I was forced to remain in
hazardous cell quarters covered with mold,structural damage,
leaks,and freezing climate conditions. I submitted an inmate
complaint to the Inmate Office Appeals and a Health Care

Request to medical clinic seeking immediate medical care and

both went ignored.

On or about November 21,22,24 to the 29th,2019, and December
4,7,11,12, 2019, I submitted multiple completed inmate
requests for interview with staff,seeking a response to my
issues and concerns related to my lockdown status,loss of
property,denial of law library and religious services,
inappropriate cistody placement ,mental health and medical
issues and my inmate requests that were accepted,signed and
dated by housing unit officers addressed to the intended
staff responsible for my living conditions was repeatedly :

ignored without a resolution,

I submitted inmate requests to the Inmate Trust Account and
facility mail room department for inmate issued indigent
envelopes,draft paper,writing materials,and means to

communicate with the court,attorney,and family for the months

of November ,December,January,and my requests for said materials

were not provided.

On December 3,2019,assigned correctional counselor,P,Romero,
assigned me to prison job duties involuntarily and against my

protest, forcing me to work with a disability over 40hours

3

 
10
12
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30-1 Filed 03/06/20 Page 4 of 11

a week during morning and evening shifts,knowingly knew job
interfered & prevented me from my only opportunity at

accessing the prison law library during law library schedules,

which provides resources needed to initiate,maintain and

prosecute my legal active cases that effect my personal liberty.

On December 22,2019,I received my personal property withheld
outside my access and control in possession of (R&R)officer,

T.Noland,whom is incharge of inmate property,and upon receiving

my belongings I discovered my legal documents and miscellaneous
items missing and destroyed.Property form (CDCR-1083)attached
to my boxes of property pursuant to policy failed to account
for the quantity for all my property items .Officer,T.Noland,
caused ‘additional damages to my legal documents by cutting
through the boxes and failed and refused upon my requests to
document the damages and theft of my property and threatened

to keep my property if I complained about the damages and loss.
I submitted an inmate complaint to Inmate Office of Appeals

and my complaint went unanswered.

On December 18,2019, assigned correctional counselor,PRomero,

.seized my confidential-legal documents sent to me by attorney

from my possession which related to my active court case and

due to seizure of legal documents addressed to me I was

prevented from knowing the nature of transmission.I submitted
an inmate complaint to Inmate Office of Appeals and my compl-

aint.went unanswered.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30-1 Filed 03/06/20 Page 5 of 11

10.

11.

12.

On November 22,25,26,27,28,29,2019, December 2 to 6,12,13,16 to
20,23 to 27,30,31, 2019, and January 1 to 9,2020, facility law
failed to operate pursuant to institutional schedule and upon
my advance notices failed and refused providing me physical
access to law library and its resources,needed to make legal
copies,conduct legal research,print from the Lexis-Nexis
System,obtain legal materials-i.e.,draft paper,legal forms,
and legal envelopes,and continued to deny me law library
services after presenting supporting evidence and information
I am pro se on active court cases and under direct criminal
appeal for custody offense.I submitted an inmate complaint to

Inmate Office of Appeals and my complaint went unanswered.

On January 10,2020,correctional officer,A.Reguera,and Mecum,
failed and refused accepting my out-going legal mail addressed
to the United States District Court on my active case without
reason,and after authorizing the contents of my correspondence
and as a result of officers interference I was restricted from
sending out legal mail on said officers shift causing me delay

and to amass a pile of undelivered legal mail.

On January 9,11,13,2020,upon utilizing the inmate complaint
System at Corcoran State Prison, correctional officers: Kiaris,
Sgt .Torres ,Sgt Hubbard, Stg .Medina, Sgt .Mason, Sgt .Case,and offc.
Torres,repeatedly interfered with my inmate complaints and
threatened me with force,violence,threat harassment, fear, and

retaliation,and ordered me to withdraw my inmate complaints or

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30-1 Filed 03/06/20 Page 6 of 11

13.

On or about January 23,2020,housing unit-correctional officer

officers would beat me up,in addition to making inappropriate
sexual and racial discriminatory comments. On January 14,2020,
I attempted submitting an inmate request to facility Captain
D.Burns,and officer,Mecum,took my request form describing
incident and destroyed my inmate request in the presence of his
partner officer, Skiefen,and which was also witnessed by inmate-
Reyes-CDCR#AW7775,and as a result of officer,Mecum's action,
restricted me from seeking help and exposing misconduct.1
submitted a letter of complaint to the prison Warden, and
disciplinary authorities and no remedy was provided nor officers

cease and desist their harassment and retaliation against me.

Torres,made a comment that I was "Red Flagged" on SOMS,which is
the Strategic Offender Management System(SOMS),used by prison
officials to lable me and identify prisoners who complain about
conditions of their confinement,causing me significant risk,
including but not limited to revealing my actual complaint as

a file photo and combined with officers notes,stimulating bias,
prejudice,and violence by other correctional officers,and staff
Personnel that view SOMS in their activities set by their
secrecy code of conduct. In addition information in my SOMS ,can
be altered and modified without a court order nor do I have
access to examine and dispute information which imposes
additional punishment and reprisal actions by prison officials
which is effecting me in my daily life activities for my life

Span.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30-1 Filed 03/06/20 Page 7 of 11

14.

15.

On or about January 24,2020,my primary care clinician at
Corcoran State Prison,T.Pettinger,and clinician,0z,increased

my Mental Health Level of Care,to the Enhanced Outpatient
Program(EOP) level of care,involuntarily without my consent,
knowledge or notice to me,nor was I afforded a committee
hearing pursuant to policy and procedures or informed of my
rights to a hearing nor did I waive such a hearing and at all
times I made known my contentions to my clinician and her
supervisor that I refuse treatment under the (EOP)level of care,
Clinicians enforcement of (EOP)level of care knowingly knew |
the change of my level of care has lead up to me being
transfered and housed with prisoners that have serious mental
and emotional disorders,and behavioral problems which has
placed me in danger of my safety and security,and as a result
of inappropriate placement has interfered and stopped me from
my legal litigation activities which effect my personal liberty
while under direct criminal appeal for custody offense,in
addition to negatively impacting my classification,and limiting
my privileges,disrupting my program,and causing me significant
and atypical hardship.I submitted an inmate Health Care
Grievance to the Health Care Grievance Office,and my complaint

on issues described above went unanswered.

On February 10,2020, Correctional officer,M.Ross,seized and
read my legal documents in my possession without my consent
violating the confidentiality of my privileged legal documents.

Ater officer,M.Ross,concluded no discovery of contraband,he

7

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30-1 Filed 03/06/20 Page 8 of 11

16.

17.

became aggressive,challenging,and disrespectful and stated to
me that “he does not like my face,and give him a reason to
hurt and mase me".Correctional officer's Sergeant's:Medina,
Case,and Hubbard,were present at all times during Officer's
search and violation of my legal documents and whom are

mentioned in paragraph-12 of my declaration,failed to intervene

On February 11,2020,while I was inside of my cell quarters,
(CELL#237L) ,correctional officersRoacha,Kiaris,Rocha Jr.,Skief-
en,and officer(unknown),entered inside my cell.Officer Rocha’
threatened to take & destroy my.” property and that he and officers
would beat me up if I dont provide them with information about

inmates in neighboring cell.quarters-#236.0fficer Roacha,

repeated the same conduct with inmate in cell quarter-#235.

On or about February 13,2020,out of fear for my life by custody
officers and due to the diciencies in the inmate complaint
System,I reported issues described in the above incident to

my assigned clinician responsible for my mental health treat-

ment,

On January 21,2020, a "Federal Rules of Civil Procedure" law
book was sent to me via U.S. postal by book distributor and as
of today's date from my declaration provided ,officer,T.Noland,
incharge of inmate property,and books,will not release law book
sent to me that is withheld in his possession,without reason,
upon my repeated requests and advance notices that law book is

needed and relates to my active court cases .Officer,Noland's

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30-1 Filed 03/06/20 Page 9 of 11

18.

19.

actions are repeated occurrences from complaints I submitted
against officer Noland on of December 22,27,2019,that are

mentioned in paragraph-8 of my declaration.

On of February 18,2020,while I was inside my cell quarters-
#237,correctional officer Clements, incharge of delivering
inmates legal mail for the day,arrived outside my cell door,
and concealed his name on his uniform with my mail and informed
me that he will not provide me my legal correspondence because
he does not like the way I sign my signature and left without
providing me his identity upon my request nor afforded me an
opportunity to receive my legal mail in manner he personally
wants and has restricted me from receiving and corresponding

on my active legal cases with the courts.

On of February 18,2020,correctional officer,Roacha, entered
inside of my cell quarters-#237,and forced me to strip :naked
and conducted a body cavity search beyond what is reasonable
while my cell door was opened in the presence of male and
female officers and other inmates.,Officer,Roacha,had me bend
over at the waist while spreading my buttocks towards him,
squating and caughing,than turning around and lifting my penis
and scrotum,and than had me run my dirty fingers in my mouth
against my protest after I was made to grab my genitals. No.
findings of contraband on my persons or in my cell were

discovered or elements to charge a rule violation and search

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30-1 Filed 03/06/20 Page 10 of 11

20.

21.

were on issues unrelated to me nor was I provided a notice of
actions or my rights and are repeated occurrences by said

officers mentioned from paragraph-16 of my declarations.

On February 19,2020,while inside of my cell quarters-#237,
correctional officers,Kiaris,Roacha,and(unknown) officer,
entered inside of my cell quarters,and became challenging,
aggressive,and disrespectful,and ordered me to sign legal mail
Slips with instructions exactly to their personal standards
which were already signed and dated by me from a prior occasion
under threat ,duress,and coercion.Officer,Kiaris stated he
would file a rule violation report which will lead to discipl-
inary action,and that he will keep my legal mail and restrict

my legal correspondence in addition to further reprisal actions

and out of fear for my life I signed three of the officers

documents presented to me to their specifications involuntarily

and received no reciept upon my request for my records..

The actions vf said officer's are a continuing pattern of
repeated occurrences mentioned from paragraph-12,16,19,of

my declaration.

At all times relevant in my declaration,I sumitted multiple
inmate complaints and inmate requests, providing supervisory
prison officials advance notices of ongoing abuse and mistreat-
mant by their subordinate officers and my notices were ignored
without remedy,or exhausting my remedies and from preserving a

a record which has been made unavailable to me and are

10

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30-1 Filed 03/06/20 Page 11 of 11

contrary to the prisons policy under the California Code of

Regulations,and due to submitting inmate complaints seeking

remedy and to stop cowrectional officers misconduct has leaded
and invited additional reprisal actions by prison officials
causing me irrepairable injury,loss,and damages,described in

my declaration.

22. For the foregoing reasons, the Court should grant my motion

in all respects.

PURSUANT TO 28 U.S.C. § 1746, I DECLARE UNDER PENALTY OF PERJURY
THAT THE FOREGOING IS TRUE AND CORRECT.

Dated: Mareh 7_,.,2020

gr A-addozal

Declarant Snikeb Saddozai

11

 
